Citation Nr: 1233091	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for chondromalacia of the left knee (formerly patellofemoral syndrome) prior to October 5, 2009 and in excess of 10 percent from October 5 to October 28, 2009, and from December 1, 2009 onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1998 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

While the appeal was pending, and specifically in an October 2009 determination, the RO increased the rating for the Veteran's service-connected left knee disability from 0 percent to 10 percent effective from October 5, 2009.  On October 29, 2009, the Veteran underwent left knee surgery.  In a June 2010 determination, he was subsequently granted a temporary total rating (100 percent) from October 29, 2009 to November 30, 2009 for postoperative convalescence following the surgery 38 C.F.R. § 4.30 (2011).  The 10 percent disability rating for the left knee was continued thereafter.  The Veteran has not expressed satisfaction with the 10 percent evaluation granted.  As a result, he is presumed to be seeking the maximum possible evaluation, and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left knee disability is more disabling than the current 10 percent evaluation reflects.  The Board has determined that additional development is required for the reasons discussed below.

Included in the claims folder is medical evidence that suggests that the Veteran's left knee disability may indeed have increased in severity.  Although the Veteran was last afforded VA examination of the left knee in October 2009, the Veteran has undergone left knee arthroscopy with partial medial meniscectomy, chondroplasty of the patellofemoral joint, synovectomy since that time.  

Given the clinical record, and the Veteran's contentions reflecting persistent left knee symptoms, the Board is uncertain as to its current severity.  See Notice of Disagreement received in December 2008, VA Form 9 received in July 2009, and Informal Hearing Presentation dated in August 2012.  As noted previously, it has been almost 3 years since the Veteran was afforded a VA examination of his left knee.  While that examination is not necessarily too old to adequately evaluate his disability, as there may have been a significant change in his condition, the Board finds that a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his surgery in October 2009.  The examiner should also render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2009. 


Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected left knee chondromalacia.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since October 2009. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The AMC/RO should arrange an appropriate VA examination to determine the current degree of severity of the Veteran's left knee chondromalacia.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of relevant symptoms.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

a) The examiner should conduct range of motion testing for the left knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination coordination associated with the left knee.  

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

b) The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

c) The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

d) Finally, the examiner should address the impact of the Veteran's service-connected left knee disorder on his ability to work. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the October 2009 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


